 1
 2
 3                                                                     DEC 2 6 2018
 4
 5
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                 Case No. 5:18-CR-00115-JGB-1
         UNITED STATES OF AMERICA,
13                                                 ORDER OF DETENTION
                           Plaintiff,
14                                                 rFed. R. Crim. P. 31.1(a)(6);
                      v.                           18 U.S.C. § 3143(a)(1)]
15
         RUBEN MORENO,
16
                           Defendant.
17
18
                                                  I.
19
              On December 19, 2018, Defendant Ruben Moreno ("Defendant") made his
►.Ill
L
        initial appearance in this district on the Petition and Warrant for revocation of
[►~■
        supervised release filed in the United States District Court for the Central District
22
        of California, Case No. 5:18-CR-00115-JGB-1. The Court appointed Deputy
23
        Federal Public Defender ("DFPD") Adithya Mani to represent Defendant. The
24
        parties stipulated to, and based thereon the Court ordered, the continuation of the
25
        detention hearing to December 21, 2018.
26
              The Court conducted a detention hearing on December 21, 2018 based on a
27
        motion by the Government pursuant to 18 U.S.C. § 3143(a) in a case alleging that
28
 f■ the Defendant cannot establish by clear and convincing evidence that (a) he will
~~ not pose a danger to any other person or to the community, and (b) that he will not
 3     flee.
 4
 5                                                 II.

 6             The Court finds that the burden of establishing by clear and convincing
 7     evidence that Defendant will not flee or pose a danger to any other person or to the
 8     community rests with Defendant. The Court also finds that Defendant has not met
 9     his burden.
10             The Court finds that no condition or combination of conditions will

11     reasonably assure: ~ the appearance of the defendant as required.
12                          ~ the safety of any person or the community.
13             The Court bases its conclusions on the following:
14             As to risk of non-appearance:
15                • Insufficient and/or not viable sureties for bond;
L['~              • Lack of prior compliance with supervised release;
17                • Multiple drug failure tests;
18                • Pending warrant (Riverside County).
19
20             As to danger to the community:
21                • Criminal history;
22                • Admitted substance abuse;

23                • Pending warrant (Riverside County).
24
25                                             III.
26             In reaching this decision, the Court considered: (a) the nature and
27     circumstances of the offenses) charged, including whether the offense is a crime
28     of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

                                                    2
 1   substance, firearm, explosive, or destructive device;(b)the weight of evidence
2    against the defendant;(c)the history and characteristics ofthe defendant; and

3 (d)the nature and seriousness of the danger to any person or the community. [18
4    U.S.C. § 3142(g).] The Court also considered the report and recommendation of
 5   the U.S. Pretrial Services Agency.
6
 7                                            V.
 S         IT IS THEREFORE ORDERED that the Defendant be detained pending
9    further proceedings. Upon availability of placement in a live-in substance abuse
10   program, Defendant is released on his own recognizance to the supervision of the
11   U.S. Probation Office and ordered to commence attendance in the live-in substance
12   abuse program. Upon completion ofthe program, Defendant is ordered again
13   detained pending further proceedings.
14
15
     Dated: December 26, 2018                    /s/
16
                                             HON. MARIA A. AUDERO
17                                           UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                              3
